                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO


IN RE:

DAWN M. JAMES,                                   CASE NO. 16-41215-AIH

Debtor.                                          CHAPTER 7


ANDREW W. SUHAR, Chapter 7 Trustee,              ADV PRO. NO. 19-4013

                 Plaintiff,                      JUDGE ARTHUR I. HARRIS

                 vs.

MA MINERALS, LLC,

                 Defendant.


          ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
                     TURNOVER OF PROPERTY
                 MA Minerals, LLC, an Ohio limited liability company, Defendant, in the above-

captioned Adversary Proceeding (“Defendant”), hereby files its Answer and Affirmative

Defenses (the “Answer”) to the Complaint to Turnover of Property dated March 29, 2019 (the

“Complaint”), filed by Andrew W. Suhar, in his capacity as Chapter 7 Trustee (the “Trustee” or




02313739-1 / 23715.02-0006


 19-04013-aih          Doc 9   FILED 05/15/19   ENTERED 05/15/19 16:21:58        Page 1 of 5
“Plaintiff”) for Dawn M. James (“Debtor”), commencing this Adversary Proceeding. In support

thereof, Defendant respectfully answers as follows:

                 1.          Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 1; accordingly, such allegations are denied.

                 2.          Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 2; accordingly, such allegations are denied.

                 3.          The allegations in Paragraph 3 are admitted.

                 4.          The allegations in Paragraph 4 are admitted.

                 5.          The allegations in Paragraph 5 are admitted.

                 6.          The allegations in Paragraph 6 are admitted.

                 7.          The allegations in Paragraph 7 are admitted. Further answering, Section

7.2 of the Operating Agreement allows transfers to a revocable living trust under certain

circumstances.

                 8.          The allegations in Paragraph 8 are admitted.

                 9.          The allegations in Paragraph 9 are admitted. Further answering, Section

9.1 of the Operating Agreement states, “In the event the Company does not exercise the option to

purchase Units as provided hereinabove, the Withdrawing Member shall have no further options

to sell his or her Units and he or she shall remain a Member of the Company.”

                 10.         The allegations in Paragraph 10 are admitted. Further answering, Section

9.1 of the Operating Agreement states, “In the event the Company does not exercise the option to

purchase Units as provided hereinabove, the Withdrawing Member shall have no further options

to sell his or her Units and he or she shall remain a Member of the Company.”




02313739-1 / 23715.02-0006                                                                         2

 19-04013-aih          Doc 9      FILED 05/15/19      ENTERED 05/15/19 16:21:58        Page 2 of 5
                 11.         The allegations in Paragraph 11 are denied. Further answering, Defendant

made distributions to the Debtor.

                                       AFFIRMATIVE DEFENSES

                                              FIRST DEFENSE

                 12.         The Complaint fails to state a claim against Defendant or any other person

upon which relief can be granted.

                                            SECOND DEFENSE

                 13.         One or more of Plaintiff’s claims is barred because Plaintiff, or any of its

predecessors in interest (including the Debtors), has unclean hands.

                                              THIRD DEFENSE

                 14.         One or more of Plaintiff’s claims is barred by the doctrine of estoppel.

                                            FOURTH DEFENSE

                 15.         One or more of Plaintiff’s claims is barred by the doctrine of laches.

                                              FIFTH DEFENSE

                 16.         One or more of Plaintiff’s claims is barred by the doctrine of waiver.

                                              SIXTH DEFENSE

                 17.         Defendant reserves the right to raise any additional affirmative defenses

not specifically set forth herein as becomes necessary and appropriate during the discovery

process.

                 WHEREFORE, Defendant respectfully requests that the Court enter an order

granting the following:

                             (a)    That the Complaint be dismissed with prejudice;

                             (b)    That all costs of this action, plus reasonable attorneys’ fees, be

                                    taxed against Plaintiff; and



02313739-1 / 23715.02-0006                                                                              3

 19-04013-aih          Doc 9       FILED 05/15/19      ENTERED 05/15/19 16:21:58           Page 3 of 5
                             (c)    That Defendant has such other and further relief as this Court finds

                                    to be just, equitable and proper.

                 Respectfully submitted, this 10th day of May, 2019.



                                                   /s/ Gregory W. Watts
                                                   Gregory W. Watts (0082127),
                                                   KRUGLIAK, WILKINS, GRIFFITHS
                                                     & DOUGHERTY CO., L.P.A.
                                                   4775 Munson Street, N.W./P.O. Box 36963
                                                   Canton, Ohio 44735-6963
                                                   Phone: (330) 497-0700/Fax: (330) 497-4020
                                                   gwatts@kwgd.com

                                                   Attorney for MA Minerals, LLC




02313739-1 / 23715.02-0006                                                                            4

 19-04013-aih        Doc 9         FILED 05/15/19     ENTERED 05/15/19 16:21:58           Page 4 of 5
                              CERTIFICATE OF SERVICE


I certify that on 15th day of May, 2019 a true and correct copy of the foregoing Answer and
Affirmative Defenses to Complaint Turnover of Property was served:

Via the Courts Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:


       Andrew W. Suhar asuhar@suharlaw.com,
        mstewart@suharlaw.com;kdiana@suharlaw.com;scampbell@suharlaw.com;
       Andrew W. Suhar trustee@suharlaw.com,
        oh36@ecfcbis.com;aws@trustesolutions.com;mstewart@suharlaw.com;AWS
        @trustesolutions.net
       United States Trustee (Registered address)@usdoj.gov




                                            /s/ Gregory W. Watts
                                            Gregory W. Watts (0082127), of
                                            KRUGLIAK, WILKINS, GRIFFITHS
                                              & DOUGHERTY CO., L.P.A.
                                            gwatts@kwgd.com
                                            Attorneys for MA Minerals LLC




02313739-1 / 23715.02-0006                                                                    5

 19-04013-aih        Doc 9   FILED 05/15/19    ENTERED 05/15/19 16:21:58          Page 5 of 5
